1

2
                                UNITED STATES DISTRICT COURT
3
                                          DISTRICT OF NEVADA
4
                                                  ***
5

6     AVELINO CASTILLON TORRES,                         Case No. 3:18-cv-00368-MMD-CBC

7                                   Petitioner,                      ORDER
               v.
8
      BROOKE SHIELDS, et al.,
9
                                Respondents.
10

11          The Court dismissed this action for three reasons. First, Petitioner did not pay the

12   filing fee or file a properly completed application to proceed in forma pauperis. Second,

13   Petitioner commenced this action in the wrong court. Third, Petitioner’s allegations were

14   frivolous and fantastic. (ECF No. 6.) Petitioner now has filed an application to proceed in

15   forma pauperis (ECF No. 10) and a motion for immediate release (ECF No. 11). The

16   allegations in the motion for immediate release are just as frivolous and fantastic as the

17   allegations in the petition. They only confirm the Court’s decision to dismiss this action.

18   The application to proceed in forma pauperis is moot because the Court has dismissed

19   the action and will not reopen it.

20          It is therefore ordered that Petitioner’s application to proceed in forma pauperis

21   (ECF No. 10) is denied as moot.

22          It is further ordered that Petitioner’s motion for immediate release (ECF No. 11) is

23   denied.

24          DATED THIS 17th day of July 2019.

25

26

27                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
28
